Schedule of Dealer Sales Contract 1ST DISCOUNT BROKERAGE, INC. 1ST GLOBAL CAPITAL CORP. A. P. SECURITIES, INC. A.G. QUINTAL INVESTMENT COMPANY INC. AARON CAPITAL INCORPORATED ABACUS INTERNATIONAL CAPITAL CORP. ABACUS INVESTMENTS, INC ABEL/NOSER CORP. ABRAMSON FINANCIAL, LLC ACA/PRUDENT INVESTORS PLANNING ACAP FINANCIAL INC. ACCELERATED CAPITAL GROUP, INC. ACCESS FINANCIAL GROUP, INC. ACCESS INVESTMENTS, INC ACE DIVERSIFIED CAPITAL, INC. ACP SECURITIES, LLC ACTINVER SECURITIES, INC. ADCAP SECURITIES LLC ADIRONDACK TRADING GROUP LLC ADP BROKER-DEALER, INC. ADVANCE CAPITAL SERVICES, INC. ADVANCED ADVISOR GROUP, LLC ADVISORS CLEARING NETWORK, INC. ADVISORY GROUP EQUITY SERVICES LTD. AEGIS CAPITAL CORP. AEGIS INVESTMENTS, INC. AK CAPITAL LLC AKAR CAPITAL MANAGEMENT, INC. ALAMO CAPITAL ALEXANDER CAPITAL, L.P. ALEXANDER INVESTMENT SERVICES CO. ALLEGHENY INVESTMENTS, LTD. ALLEGIANCE CAPITAL LLC ALLEGIS INVESTMENT SERVICES, LLC ALLEN & COMPANY OF FLORIDA, INC. ALLEN C. EWING & CO. ALLEN, MOONEY & BARNES BROKERAGE SVCS ALLIANCE ADVISORY & SECURITIES, INC. ALLIANCE FINANCIAL GROUP, INC. ALLIANT SECURITIES, INC. TURNER, NORD, ALLIED ASSET MANAGEMENT, INC. ALLISON-WILLIAMS COMPANY ALMAX FINANCIAL SOLUTIONS, LLC ALPINE SECURITIES CORPORATION ALTON SECURITIES GROUP INC. AMEGY INVESTMENTS, INC. AMERICA NORTHCOAST SECURITIES, INC. AMERICAN CAPITAL PARTNERS, LLC AMERICAN DIVERSIFIED FINANCIAL GROUP LLC AMERICAN EQUITY INVESTMENT CORPORATION AMERICAN FINANCIAL ASSOCIATES, INC. AMERICAN FINANCIAL SECURITIES, INC. AMERICAN FUNDS & TRUSTS INCORPORATED AMERICAN HERITAGE SECURITIES, INC. AMERICAN INDEPENDENT SECURITIES GROUP, AMERICAN INVESTORS CO AMERICAN INVESTORS GROUP, INC. AMERICAN MUNICIPAL SECURITIES, INC. AMERICAN NETWORK SECURITIES CORP. AMERICAN PORTFOLIOS FINANCIAL SERVICES, AMERICAN TRUST INVESTMENT SERVICES, INC. AMERICAN WEALTH MANAGEMENT, INC. AMERIPRISE FINANCIAL SERVICES, INC. AMERIPRISE FINANCIAL SERVICES, INC. AMERITAS INVESTMENT CORP AMERIVET SECURITIES, INC. ANDREW GARRETT INC. ANOVEST FINANCIAL SERVICES, INC. AON BENFIELD SECURITIES, INC. AOS, INC. APEX CLEARING CORPORATION ARBOR COURT CAPITAL, LLC ARETE WEALTH MANAGEMENT, LLC ARIVE CAPITAL MARKETS ARLINGTON SECURITIES, INCORPORATED ARQUE CAPITAL, LTD. ARVEST INVESTMENTS, INC. ASHTON YOUNG, INC. ASIA PACIFIC FINANCIAL MANAGEMENT GROUP, ASPEN EQUITY PARTNERS, LLC ASSOCIATED INVESTMENT SERVICES, INC. ATIS, INC ATLANTIC SECURITIES, INC. AUFHAUSER SECURITIES, INC. AURORA FINANCIAL AURORA SECURITIES AUSDAL FINANCIAL PARTNERS, INC. AVALON INVESTMENT & SECURITIES GROUP, AVENTURA SECURITIES, LLC AVISEN SECURITIES, INC. AVONDALE PARTNERS, LLC AXA ADVISORS, LLC AXIOM CAPITAL MANAGEMENT, INC. B. C. ZIEGLER AND COMPANY B.B. GRAHAM & COMPANY, INC. BAIRD, PATRICK & CO., INC. BAKER & COMPANY BAKER TILLY CAPITAL, LLC BALLEW INVESTMENTS, INC. BANK OF AMERICA NT & SA BANKERS & INVESTORS CO. BANKOH INVESTMENT SERVICES, INC. BARCLAYS CAPITAL INC. BARRETT & COMPANY, INC. BARRINGTON RESEARCH ASSOCIATES, INC. BATES SECURITIES, INC. BAY MUTUAL FINANCIAL, LLC BB&T SECURITIES, LLC BCG SECURITIES, INC. BEACONSFIELD FINANCIAL SERVICES, INC. BEAR STEARNS SECURITIES CORP BEARD FINANCIAL SERVICES, INC. BEDMINSTER FINANCIAL GROUP, LIMITED BENCHMARK INVESTMENTS, INC. BENJAMIN F. EDWARDS & COMPANY, INC. BENJAMIN SECURITIES, INC. BERGHOFF & COMPANY, INC. BERNARD HEROLD & CO., INC. BERNARDI SECURITIES, INC. BERTHEL, FISHER & CO FINANCIAL SERVICES, BESTVEST INVESTMENTS, LTD. BFT FINANCIAL GROUP, LLC BILL FEW SECURITIES, INC. BISHOP, ROSEN & CO., INC. BLACK OAK SECURITIES, INC. BLAKESLEE AND BLAKESLEE INC. BLEY INVESTMENTS GROUP, INC. BLUE CREEK SECURITIES INC BMO HARRIS FINANCIAL ADVISORS, INC. BNP PARIBAS SECURITIES CORP. BODELL OVERCASH ANDERSON & CO., INC. BOENNING & SCATTERGOOD, INC. BOLTON GLOBAL CAPITAL BORNHOFT GROUP BPU INVESTMENT MANAGEMENT, INC. BRANDON INVESTMENTS, INC. BRANDT, KELLY & SIMMONS SECURITIES, LLC BRAZOS SECURITIES, INC. BRIGHTON SECURITIES CORP. BRILL SECURITIES, INC. BRINKER CAPITAL BRISTOL FINANCIAL SERVICES, INC BROKER DEALER FINANCIAL SERVICES CORP. BROKERAGESELECT BROKERS INTERNATIONAL FINANCIAL SERVICES BROOKLIGHT PLACE SECURITIES, INC. BROWN ASSOCIATES, INC. BROWN, LISLE/CUMMINGS, INC. BRYAN FUNDING, INC. BTS SECURITIES CORPORATION BUCK KWASHA SECURITIES LLC BUCKMAN, BUCKMAN & REID, INC. BUCKRAM SECURITIES LTD BUELL SECURITIES CORP. BURKE, LAWTON, BREWER & BURKE, LLC BUTTONWOOD PARTNERS, INC. C A BOTZUM & CO. C C F INVESTMENTS, INC. C R I SECURITIES C. G. MENK & ASSOCIATES, INC. C. R. DAVIS & COMPANY CABOT LODGE SECURITIES LLC CADARET, GRANT & CO., INC. CALDWELL INTERNATIONAL SECURITIES CALDWELL SECURITIES, INC CALLAWAY FINANCIAL SERVICES, INC. CALTON & ASSOCIATES, INC. CAMBRIDGE INVESTMENT RESEARCH, INC. CAMDEN FINANCIAL SERVICES CANTELLA & CO., INC. CANTONE RESARCH INC. CAPE FEAR SECURITIES, INC. CAPE SECURITIES INC. CAPFINANCIAL SECURITIES, LLC. CAPITAL BROKERAGE CORPORATION CAPITAL CITY SECURITIES, LLC CAPITAL DIRECTIONS, INC. CAPITAL FINANCIAL SERVICES, INC. CAPITAL GUARDIAN, LLC CAPITAL INVESTMENT BROKERAGE, INC. CAPITAL INVESTMENT GROUP, INC. CAPITAL MANAGEMENT SECURITIES, INC. CAPITAL ONE INVESTMENT SERVICES LLC CAPITAL PORTFOLIO MANAGEMENT, INC. CAPITAL RESEARCH BROKERAGE SERVICES, LLC CAPITAL SECURITIES INVESTMENT CAPITAL SYNERGY PARTNERS CAPITOL SECURITIES MANAGEMENT, INC. CAPROCK SECURITIES, INC. CARDINAL INVESTMENTS, INC. CAREY, THOMAS, HOOVER, & BREAULT, INC. CARL M HENNIG & CO CARL P. SHERR & CO., LLC CARTER, TERRY & COMPANY, INC. CARTHAGE GROUP INC. CARTY & COMPANY, INC. CARY STREET PARTNERS LLC CASCADE FINANCIAL MANAGEMENT, INC. CASCADE INVESTMENT GROUP, INC. CASTLE HILL CAPITAL PARTNERS, INC. CBIZ FINANCIAL SOLUTIONS, INC. CCO INVESTMENT SERVICES CORP. CELADON FINANCIAL GROUP LLC CENTARA CAPITAL SECURITIES, INC. CENTAURUS FINANCIAL, INC. CENTENNIAL SECURITIES COMPANY, INC. CENTER STREET SECURITIES, INC. CENTERRE CAPITAL LLC CENTRAL STATES CAPITAL MARKETS, LLC CEROS FINANCIAL SERVICES, INC. CERTUSSECURITIES, INC. CETERA ADVISOR NETWORKS LLC CETERA ADVISORS LLC CETERA FINANCIAL SPECIALISTS LLC CETERA INVESTMENT SERVICES LLC CFD INVESTMENTS, INC. CFS SECURITIES, INC. CHAMPION CAPITAL CORPORATION CHAPIN DAVIS, INC. CHARLES JORDAN & CO., LLC CHARLES SCHWAB & CO., INC. CHAUNER SECURITIES, INC. CHELSEA FINANCIAL SERVICES CHESTER HARRIS & COMPANY, INCORPORATED CHURCH, GREGORY, ADAMS SECURITIES CIRCLE TRUST COMPANY CITIGROUP GLOBAL MARKETS INC. CITY NATIONAL SECURITIES, INC. CITY SECURITIES CORPORATION CLARK DODGE & CO., INC. CLARK NOBIL & COMPANY CLARK SECURITIES, INC. CLARY INVESTMENT AND INSURANCE PLANNING CLASSIC, LLC CLEARY GULL INC. CLIENT ONE SECURITIES LLC CLINGER & CO., INC. CNA INVESTOR SERVICES, INC. CNS SECURITIES, LLC COASTAL EQUITIES, INC. COBURN & MEREDITH, INC. COKER & PALMER, INC. COLONIAL SECURITIES, INC. COLONY PARK FINANCIAL SERVICES LLC. COLORADO FINANCIAL SERVICE CORPORATION COMERICA SECURITIES,INC. COMMONWEALTH FINANCIAL GROUP, INC. COMMONWEALTH FINANCIAL NETWORK COMMUNITYAMERICA FIN SOLUTIONS, LLC COMPASS SECURITIES CORPORATION COMPREHENSIVE ASSET MGMT AND SERVICING CONCORDE INVESTMENT SERVICES, LLC CONFIDENTIAL MGMT FINANCIAL SERVICES, CONNERS & CO., INC. CONOVER SECURITIES CORPORATION CONSOLIDATED FINANCIAL INVESTMENTS, INC. CONSOLIDATED SECURITIES CONSTELLATION WEALTH ADVISORS LLC CONTINENTAL INVESTORS SERVICES, INC. COOMBE FINANCIAL SERVICES, INC COOPER MALONE MCCLAIN, INC. COORDINATED CAPITAL SECURITIES, INC. COR CLEARING LLC CORECAP INVESTMENTS, INC CORINTHIAN PARTNERS, L.L.C. CORNERSTONE FINANCIAL SERVICES, INC. CORPORATE INVESTMENTS GROUP, INC. CORRELL CO. INVESTMENT SERVICES CORP. COSSE' INTERNATIONAL SECURITIES, INC. COUGHLIN & COMPANY INC. COUNTRY CLUB FINANCIAL SERVICES, INC. CP CAPITAL SECURITIES, INC. CRAIG-HALLUM CAPITAL GROUP LLC CREATIVE RESOURCES BROKER SERVICES, LLC CREDIT SUISSE SECURITIES (USA) LLC CRESAP, INC. CRESCENT SECURITIES GROUP, INC. CRESSMAN ESSER SECURITIES, INC. CREWS & ASSOCIATES, INC. CROWN CAPITAL SECURITIES, L.P. CUNA BROKERAGE SERVICES, INC. CURBSTONE FINANCIAL MANAGEMENT CURREN & COMPANY CUSO FINANCIAL SERVICES, L.P. CUTTER AND COMPANY BROKERAGE, INC. CV BROKERAGE, INC CW SECURITIES, LLC D. B. MCKENNA & CO., INC. D.A. DAVIDSON & CO. D.H. HILL SECURITIES, LLLP D.M. KELLY & COMPANY DALTON STRATEGIC INVESTMENT SERVICES DART, PAPESH & COMPANY, INCORPORATED DARWOOD ASSOCIATES INCORPORATED DAUTRICH, SEILER FINANCIAL SERVICES, DAVENPORT & COMPANY LLC DAVID A. NOYES & COMPANY DAVID HARRIS & CO., INC. DAVID LERNER ASSOCIATES, INC. DAVINCI CAPITAL MANAGEMENT INC. DAWSON JAMES SECURITIES, INC. DEAWM DISTRIBUTORS, INC. DELTA TRUST INVESTMENTS, INC. DEMPSEY FINANCIAL NETWORK, INC. DEMPSEY LORD SMITH, LLC DESPAIN FINANCIAL CORPORATION DESTINY CAPITAL SECURITIES CORPORATION DETWILER FENTON & CO. DETWILER FENTON WEALTH MANAGEMENT INC DEUTSCHE BANK SECURITIES INC. DEVENIR, LLC DFP EQUITIES, INC. DFPG INVESTMENTS, INC. DIAMANT INVESTMENT CORPORATION DILLON - GAGE SECURITIES, INC. DINOSAUR SECURITIES, L.L.C. DIVERSIFIED CAPITAL CORPORATION DIVERSIFIED RESOURCES, LLC DIVERSIFIED SECURITIES, INCORPORATED DMG SECURITIES,INC. DOMINICK & DOMINICK LLC DOMINION INVESTOR SERVICES, INC. DON ALEXANDER INVESTMENTS, INC. DONEGAL SECURITIES, INC. DORN & CO., INC. DORSEY & COMPANY, INC. DOUBLE EAGLE SECURITIES OF AMERICA, INC DOUGHERTY & COMPANY LLC DP ASSET MANAGEMENT, INC. DUNCAN-WILLIAMS, INC DUNDEE SECURITIES INC. DYNASTY CAPITAL PARTNERS, INC. E*TRADE CLEARING, LLC E. E. POWELL & COMPANY INC. E.S. FINANCIAL SERVICES, INC. EAGLE EQUITIES, INC. EAGLE LEDGE CAPITAL, LLC EAGLEVIEW SECURITIES, INC EARLYBIRDCAPITAL, INC. EASTERN POINT SECURITIES, INC. EBH SECURITIES, INC. ECM SECURITIES CORP. ECONOMY SECURITIES, INCORPORATED EDI FINANCIAL, INC. EDWARD JONES EDWIN C. BLITZ INVESTMENTS, INC EFC FINANCIAL SERVICES, LLC EK RILEY INVESTMENTS, LLC ELE WEALTH ADVISORS, INC. ELISH & ELISH INC. EMERGENT FINANCIAL GROUP, INC. EMERGING GROWTH EQUITIES, LTD. EMERSON EQUITY LLC EMPLOYEE BENEFITS INVESTMENT GROUP, INC. ENSEMBLE FINANCIAL SERVICES, INC. ENVOY SECURITIES, LLC EQUABLE SECURITIES CORPORATION EQUINOX SECURITIES, INC. EQUITY INVESTMENT SERVICES, INC EQUITY SERVICES, INC. ESPOSITO SECURITIES, LLC ESSEX FINANCIAL SERVICES, INC. ESSEX NATIONAL SECURITIES, LLC ESSEX SECURITIES LLC ETC BROKERAGE SERVICES, LLC EURO PACIFIC CAPITAL, INC. E-W INVESTMENTS, INC. EXCEL SECURITIES & ASSOCIATES, INC FAIRPORT CAPITAL, INC. FAMILY INVESTORS COMPANY FAMILY MANAGEMENT SECURITIES, LLC FARMERS FINANCIAL SOLUTIONS, LLC FAS CORP. FB EQUITY SALES CORPORATION OF MICHIGAN FBT INVESTMENTS, INC. FCG ADVISORS, LLC FEDERATED SECURITIES, INC. FELDSTEIN FINANCIAL GROUP, LLC FELTL & COMPANY FENWICK SECURITIES, INC. FIDUCIARY ADVISORS, LLC FIELDPOINT PRIVATE SECURITIES LLC FINANCE 500, INC FINANCIAL AMERICA SECURITIES, INC. FINANCIAL NORTHEASTERN SECURITIES, INC FINANCIAL PLANNING CONSULTANTS, INC FINANCIAL SECURITY MANAGEMENT, FINANCIAL SERVICES INTERNATIONAL CORP FINANCIAL TELESIS FINANCIAL WEST GROUP FINTEGRA, LLC FINTRUST BROKERAGE SERVICES, LLC FIRST ALLIED SECURITIES, INC FIRST AMERICAN SECURITIES, INC. FIRST ASSET FINANCIAL INC FIRST BANKERS' BANC SECURITIES, INC FIRST BROKERAGE AMERICA, L.L.C FIRST CANTERBURY SECURITIES, INC FIRST CITIZENS FINANCIAL PLUS, INC. FIRST CITIZENS INVESTOR SERVICES, INC. FIRST CITIZENS SECURITIES CORPORATION FIRST CLEARING, LLC FIRST COMMAND FINANCIAL PLANNING, INC. FIRST DALLAS SECURITIES, INC. FIRST EMPIRE SECURITIES, INC. FIRST FINANCIAL EQUITY CORPORATION FIRST FINANCIAL SECURITIES OF AMERICA, FIRST GEORGETOWN SECURITIES, INC. FIRST HEARTLAND CAPITAL, INC FIRST HONOLULU SECURITIES, INC FIRST INDEPENDENT FINANCIAL SERVICES, FIRST INVESTORS CORPORATION FIRST KENTUCKY SECURITIES CORPORATION FIRST LIBERTIES SECURITIES, INC FIRST MANHATTAN CO FIRST MIDWEST SECURITIES, INC FIRST NATIONAL CAPITAL MARKETS, INC. FIRST REPUBLIC SECURITIES COMPANY, LLC FIRST SAVINGS SECURITIES, INC. FIRST SOUTHEAST INVESTOR SERVICES, INC. FIRST STATE FINANCIAL MANAGEMENT, INC. FIRST WESTERN ADVISORS FIRST WESTERN SECURITIES, INC. FIRSTRADE SECURITIES INC. FLORIDA ATLANTIC SECURITIES CORP FMN CAPITAL CORPORATION FMSBONDS, INC FNBB CAPITAL MARKETS, LLC FOLGER NOLAN FLEMING DOUGLAS FOLIOFN INVESTMENTS, INC FOOTHILL SECURITIES, INC FORDHAM FINANCIAL MANAGEMENT, INC FORESIGHT INVESTMENTS, LLC FOREST SECURITIES,INC FORESTERS EQUITY SERVICES, INC FORTUNE FINANCIAL SERVICES, INC FOUNDERS FINANCIAL SECURITIES LLC FOURTH STREET FINANCIAL GROUP, INC FRANKLIN TEMPLETON FINANCIAL SERVICES FREEDOM INVESTORS CORP FREIMARK BLAIR & COMPANY, INC FROST BROKERAGE SERVICES, INC FSB PREMIER WEALTH MANAGEMENT, INC. FSC SECURITIES CORPORATION FTB ADVISORS, INC FULCRUM SECURITIES, LLC FUND INVESTORS, INC G - W BROKERAGE GROUP, INC. G. A. REPPLE & COMPANY G.F. INVESTMENT SERVICES, LLC G.L.S. & ASSOCIATES, INC G.RESEARCH, INC GAGE-WILEY & CO., INC GARDEN STATE SECURITIES, INC. GARDNER FINANCIAL SERVICES, INC. GARY GOLDBERG & CO., INC. GATEWAY FINANCIAL AGENCY CORPORATION GBS RETIREMENT SERVICES, INC GENEOS WEALTH MANAGEMENT, INC GENERAL SECURITIES CORP GEORGE K. BAUM & COMPANY GERSON, HOROWITZ, GREEN SECURITIES CORP GFA SECURITIES, LLC GILFORD SECURITIES INCORPORATED GILL CAPITAL PARTNERS GIRARD SECURITIES, INC. GLADOWSKY CAPITAL MANAGEMENT CORP. GLEN EAGLE ADVISORS LLC GLOBAL BROKERAGE SERVICES, INC GLOBAL INVESTOR SERVICES, L.C GLOBAL MARKETS, LLC GLOBALINK SECURITIES, INC. GLP INVESTMENT SERVICES, LLC GOELZER INVESTMENT MANAGEMENT, INC GOLD COAST SECURITIES, INC GOLDK INVESTMENT SERVICES, INC GOLDMAN SACHS EXECUTION & GOODWIN SECURITIES, INC GOOGINS & ANTON, INC GOULD, AMBROSON & ASSOCIATES LTD GRADIENT SECURITIES, LLC GRAMERCY SECURITIES, INC GRANT WILLIAMS L.P GRB FINANCIAL LLC GREAT AMERICAN ADVISORS, INC. GREAT AMERICAN INVESTORS, INC GREAT NATION INVESTMENT CORPORATION GREENBERG FINANCIAL GROUP GREENBRIER DIVERSIFIED, INC GREENMAN PARKER CONNALLY GREENMAN GREENTREE INVESTMENT SERVICES, INC GREGORY J. SCHWARTZ & CO., INC. GRF CAPITAL INVESTORS, INC. GRIFFINEST ASIA SECURITIES, LLC GRODSKY ASSOCIATES, INC. GUZMAN & COMPANY GVC CAPITAL LLC GW & WADE ASSET MANAGEMENT COMPANY, LLC GWFS EQUITIES, INC. GWN SECURITIES INC. H C WAINWRIGHT & CO H D VEST INVESTMENT SERVICES INC H. BECK, INC. H. C. DENISON CO. H. KAWANO & CO., INC. H.D. BRENT & COMPANY, INC. HALLIDAY FINANCIAL, LLC HAMILTON CAVANAUGH INVESTMENT BROKERS, HANCOCK INVESTMENT SERVICES, INC. HANCOCK SECURITIES GROUP, LLC HAND SECURITIES, INC HANSON MCCLAIN RETIREMENT NETWORK, LLC HANTZ FINANCIAL SERVICES, INC. HAPOALIM SECURITIES USA, INC. HARBOR FINANCIAL SERVICES, LLC HARBOR INVESTMENT ADVISORY, LLC HARBOR LIGHT SECURITIES, LLC HARBOUR INVESTMENTS, INC. HARGER AND COMPANY, INC. HAROLD DANCE INVESTMENTS HARTFORD SECURITIES DISTRIBUTION CMPY HARVEST FINANCIAL CORPORATION HARVESTONS SECURITIES, INC. HAZARD & SIEGEL, INC. HAZLETT, BURT & WATSON, INC. HBW SECURITIES LLC HEALTHCARE COMMUNITY SECURITIES HEARTLAND INVESTMENT ASSOCIATES, INC. HEFREN-TILLOTSON, INC. HEIM, YOUNG & ASSOCIATES, INC. HENLEY & COMPANY LLC HENNION & WALSH, INC. HERBERT J. SIMS & CO. INC. HERITAGE CAPITAL GROUP, INC. HERNDON PLANT OAKLEY, LTD. HEWITT FINANCIAL SERVICES LLC HIGH POINT CAPITAL GROUP, INC. HIGHLAND FINANCIAL, LTD. HIGHLANDER CAPITAL GROUP, INC. HIGHTOWER SECURITIES, LLC HOLLOWAY & ASSOCIATES, INC. HORAN SECURITIES, INC. HORIZON FINANCIAL INVESTMENT CORPORATION HORNOR, TOWNSEND & KENT, INC. HP SECURITIES, INC. HSBC SECURITIES (USA) INC. HUCKIN FINANCIAL GROUP, INC. HUDSON HERITAGE CAPITAL MANAGEMENT, INC. HUNTER ASSOCIATES, INC. HUNTER SCOTT FINANCIAL , LLC HUNTLEIGH SECURITIES CORPORATION HYUNDAI SECURITIES (AMERICA) INC. IBN FINANCIAL SERVICES, INC. ICMA RC SERVICES INC IFS SECURITIES IMS SECURITIES, INC. INDEPENDENCE CAPITAL CO., INC. INDEPENDENT FINANCIAL GROUP, LLC INDIANA MERCHANT BANKING AND BROKERAGE INDIANA SECURITIES LLC INFINITY FINANCIAL SERVICES ING INVESTMENT ADVISORS, LLC INGALLS & SNYDER, LLC INNOVATION PARTNERS LLC INSIGHT SECURITIES, INC INSTITUTIONAL SECURITIES CORPORATION INTEGRAL FINANCIAL LLC INTEGRATED FINANCIAL PLANNING SERVICES INTEGRATED TRADING AND INVESTMENTS, INC. INTEGRITY BROKERAGE SERVICES, INC. INTERCAROLINA FINANCIAL SERVICES, INC. INTERNATIONAL ASSETS ADVISORY, LLC INTERNATIONAL MONEY MANAGEMENT GROUP, INTERNATIONAL RESEARCH SECURITIES, INC. INTERPACIFIC INVESTORS SERVICES, INC. INTERRA CLEARING SERVICES INC INTERVEST INTERNATIONAL EQUITIES INVERNESS SECURITIES, LLC INVESTACORP, INC. INVESTMENT ARCHITECTS, INC. INVESTMENT NETWORK, INC. INVESTMENT PERSPECTIVES SECURITIES, LTD. INVESTMENT PLACEMENT GROUP INVESTMENT PLANNERS, INC. INVESTMENT PROFESSIONALS, INC. INVESTMENT SECURITY CORPORATION INVESTMENTS BY PLANNERS, INC. INVESTMENTS FOR YOU, INC. INVESTORS BROKERAGE OF TEXAS, LTD. INVESTORS CAPITAL CORP. INVESTORS PLANNING SERVICES, CORP INVESTORS PROPERTIES, INC. ISAAK BOND INVESTMENTS, INC. J J B HILLIARD J R M SECURITIES J. ALDEN ASSOCIATES, INC. J. D. SEIBERT & COMPANY, INC. J. J. & M. GELDZAHLER J.A. GLYNN INVESTMENTS, LLC. J.D. NICHOLAS & ASSOCIATES, INC. J.H. DARBIE & CO., INC. J.K. FINANCIAL SERVICES, INC. J.P. MORGAN SECURITIES LLC J.P. MORGAN SECURITIES LLC J.P. TURNER & COMPANY, L.L.C. J.W. COLE FINANCIAL, INC. JACK V. BUTTERFIELD INVESTMENT COMPANY JACKSON & SMITH INVESTMENT SECURITIES, LLC JACQUES FINANCIAL, LLC JAMES FOX SECURITIES, INC. JAMES I. BLACK & COMPANY JAMES T. BORELLO & CO. JAMES W HUMBARD JANNEY MONTGOMERY SCOTT LLC JBS LIBERTY SECURITIES, INC. JDL SECURITIES CORPORATION JEFFERIES LLC JETTRADE, INC. JHS CAPITAL ADVISORS INC JOHN HANCOCK FUNDS INC JOHN JAMES INVESTMENTS LTD JOHNSON SECURITIES, INC. JOHNSTON, LEMON & CO. INCORPORATED JOSEPH GUNNAR & CO. LLC JRL CAPITAL CORPORATION K. W. CHAMBERS & CO. KAISER AND COMPANY KALOS CAPITAL, INC. KASHNER DAVIDSON SECURITIES CORPORATION KCD FINANCIAL, INC. KCG SECURITIES, LLC KEELEY INVESTMENT CORP KENNETH, JEROME & CO.,INC. KENSINGTON CAPITAL CORP. KERCHEVILLE & COMPANY, INC KEVIN HART KORNFIELD & COMPANY, INC. KEY INVESTMENT SERVICES LLC KEY WEST INVESTMENTS, LLC KEYBANC CAPITAL MARKETS INC. KEYSTONE CAPITAL CORPORATION KINETICS FUNDS DISTRIBUTORS, INC KMS FINANCIAL SERVICES, INC. KOONCE SECURITIES, INC. KOVACK SECURITIES INC. KOVITZ SECURITIES, LLC KUYKENDALL & SCHNEIDER, INC. KW SECURITIES CORPORATION L & M FINANCIAL SERVICES INC L. B. FISHER & COMPANY L.M. KOHN & COMPANY L.O. THOMAS & CO. INC. LABRUNERIE FINANCIAL SERVICES, INC. LADENBURG THALMANN & CO. INC. LAIDLAW & COMPANY (UK) LTD LANDAAS & COMPANY LANDOLT SECURITIES, INC. LANTERN INVESTMENTS, INC. LARA, MAY & ASSOCIATES, LLC LARADORBECKER SECURITIES CORPORATION LARIMER CAPITAL CORPORATION LARSON FINANCIAL SECURITIES, LLC LASALLE ST SECURITIES, L.L.C LAWSON FINANCIAL CORPORATION LAZARD CAPITAL MARKETS LLC LAZARD FRERES & CO. LLC LEBENTHAL & CO., LLC LEERINK PARTNERS LLC LEGACY ASSET SECURITIES, INC. LEGEND EQUITIES CORPORATION LEGEND SECURITIES, INC. LEHMAN BROTHERS INC LEIGH BALDWIN & CO., LLC LENOX FINANCIAL SERVICES, INC. LEONARD SECURITIES, INC LESKO SECURITIES INC LEUMI INVESTMENT SERVICES INC. LEWIS FINANCIAL GROUP, L.C. LEXINGTON INVESTMENT COMPANY, INC. LIBERTY CAPITAL INVESTMENT CORPORATION LIBERTY GROUP, LLC LIBERTY PARTNERS FINANCIAL SERVICES, LLC LIEBLONG & ASSOCIATES, INC. LIFEMARK SECURITIES CORP. LINCOLN DOUGLAS INVESTMENTS, LLC LINCOLN FINANCIAL ADVISORS CORPORATION LINCOLN FINANCIAL SECURITIES CORPORATION LINCOLN INVESTMENT PLANNING, INC. LION STREET FINANCIAL,LLC LOCKTON FINANCIAL ADVISORS, LLC LOMBARD SECURITIES INCORPORATED LONG ISLAND FINANCIAL GROUP, INC. LORIA FINANCIAL GROUP, LLC LORING WARD SECURITIES INC. LOWELL & COMPANY, INC. LOYAL3 SECURITIES INC. LPL FINANCIAL CORPORATION LUCIA SECURITIES, LLC LUCIEN, STIRLING & GRAY FINANCIAL M HOLDINGS SECURITIES, INC. M. E. ALLISON & CO., INC. M. GRIFFITH INVESTMENT SERVICES, INC. M. H. LEBLANG, INC. M. ZUCKER, INC MACK INVESTMENT SECURITIES, INC. MADISON AVENUE SECURITIES, INC. MAINE SECURITIES CORPORATION MAITLAND SECURITIES, INC. MANARIN SECURITIES CORPORATION MANNA CAPITAL MANAGEMENT MAPLEWOOD INVESTMENT ADVISORS, INC. MARC J. LANE & COMPANY MARSCO INVESTMENT CORPORATION MARTIN NELSON & CO., INC. MASON SECURITIES, INC. MATRIX CAPITAL GROUP, INC. MAXIM GROUP LLC MAXWELL SIMON, INC MAYHILL AGENCY, LLC MBSC SECURITIES CORPORATION MCADAMS WRIGHT RAGEN, INC MCCLURG CAPITAL CORPORATION MCCOURTNEY-BRECKENRIDGE & COMPANY MCCRACKEN ADVISORY PARTNERS CORPORATION MCDERMOTT INVESTMENT SERVICES, LLC MCDONALD PARTNERS LLC MCDUFFIE/MORRIS FINANCIAL GROUP, INC. MCG SECURITIES LLC MCLAUGHLIN RYDER INVESTMENTS, INC. MCNALLY FINANCIAL SERVICES CORPORATION MEANS INVESTMENT CO., INC MERCAP SECURITIES, LLC MERCER ALLIED COMPANY, L.P. MERIDIEN FINANCIAL GROUP, INC. MERITUS FINANCIAL GROUP, INC MERRILL LYNCH PIERCE MERRIMAC CORPORATE SECURITIES, INC. MESIROW FINANCIAL, INC. METLIFE SECURITIES INC. MEYERS ASSOCIATES, L.P. MFS FUND DISTRIBUTORS, INC MGO SECURITIES CORP. MHA FINANCIAL CORP MICHIGAN SECURITIES, INC. MID ATLANTIC CAPITAL CORPORATION MIDAMERICA FINANCIAL SERVICES, INC. MID-ATLANTIC SECURITIES, INC. MIDDLEGATE SECURITIES LTD. MIDWESTERN SECURITIES TRADING COMPANY, MINISTRY PARTNERS SECURITIES, LLC MINSHALL & COMPANY INC. MITSUBISHI UFJ MORGAN STANLEY SECURITIES MIZUHO INVESTORS SECURITIES MMC SECURITIES CORP. MML DISTRIBUTORS, LLC MML INVESTORS SERVICES, LLC MOLONEY SECURITIES CO., INC. MONARCH CAPITAL GROUP, LLC MONETA SECURITIES CORPORATION MONEY CONCEPTS CAPITAL CORP MONEY MANAGEMENT ADVISORY, INC. MONTAGE SECURITIES, LLC MOORS & CABOT, INC. MORGAN KEEGAN & CO INC MORGAN STANLEY SMITH BARNEY LLC MORGAN WILSHIRE SECURITIES, INC. MORRIS GROUP, INC. MORTON SEIDEL & COMPANY, INC. MOUNTAIN RIVER SECURITIES MSC - BD, LLC MSCS FINANCIAL SERVICES LLC MULTI-BANK SECURITIES, INC. MULTIPLE FINANCIAL SERVICES, INC. MUNICIPAL CAPITAL MARKETS GROUP, INC. MURPHY & DURIEU MUTUAL FUNDS ASSOCIATES INC. MUTUAL OF OMAHA INVESTOR SERVICES, INC. MUTUAL SECURITIES, INC. MUTUAL TRUST CO. OF AMERICA SECURITIES MV SECURITIES GROUP, INC. MWA FINANCIAL SERVICES INC. N.I.S. FINANCIAL SERVICES, INC. NANCY BARRON & ASSOCIATES, INC. NATIONAL ALLIANCE SECURITIES, LLC NATIONAL PENSION & GROUP CONSULTANTS, NATIONAL PLANNING CORPORATION NATIONAL SECURITIES CORPORATION NATIONS FINANCIAL GROUP, INC. NATIONWIDE INVESTMENT SERVICES NATIONWIDE PLANNING ASSOCIATES INC. NATIONWIDE SECURITIES, LLC NEIDIGER, TUCKER, BRUNER, INC. NELNET CAPITAL LLC NELSON IVEST BROKERAGE SERVICES, INC. NELSON SECURITIES,INC. NESTLERODE & LOY, INC. NETHERLAND SECURITIES, INC. NETWORK 1 FINANCIAL SECURITIES INC. NEUBERGER BERMAN LLC NEW ENGLAND SECURITIES CORPORATION NEW HORIZONS ASSET MANAGEMENT GROUP, LLC NEWBRIDGE SECURITIES CORPORATION NEWPORT COAST SECURITIES, INC. NEWPORT GROUP SECURITIES, INC. NEXT FINANCIAL GROUP, INC. NFP ADVISOR SERVICES, LLC NGC FINANCIAL, LLC NI ADVISORS NIA SECURITIES, L.L.C. NIAGARA INTERNATIONAL CAPITAL LIMITED NICOL INVESTORS CORPORATION NMS FINANCIAL SERVICES, LLC NOBLE FINANCIAL CAPITAL MARKETS NORTH NASSAU ADVISORS, LLC NORTH RIDGE SECURITIES CORP. NORTH STAR INVESTMENT SERVICES, INC. NORTH WOODWARD FINANCIAL CORP. NORTHEAST SECURITIES, INC. NORTHERN CAPITAL SECURITIES CORPORATION NORTHERN LIGHTS DISTRIBUTORS, LLC NORTHERN SECURITIES, INC. NORTHLAND SECURITIES, INC. NORTHWEST INVESTMENT ADVISORS, INC. NORTHWESTERN MUTUAL INVESTMENT SERVICES, NPB FINANCIAL GROUP, LLC NYLIFE DISTRIBUTORS LLC NYLIFE SECURITIES LLC O N EQUITY SALES CORP OAK GROVE INVESTMENT SERVICES, INC. OAK TREE SECURITIES, INC. OAKBRIDGE FINANCIAL SERVICES, INC. OBERWEIS SECURITIES, INC. OFG FINANCIAL SERVICES, INC. OHANESIAN / LECOURS, INC. OLMSTED & MULHALL, INC. OMEGA SECURITIES, INC. OMNI FINANCIAL SECURITIES, INC. ONEAMERICA SECURITIES, INC. ONEIDA WEALTH MANAGEMENT, INC. OPPENHEIMER & CO. INC. OPTIONSXPRESS, INC. ORIENTAL FINANCIAL SERVICES CORP. OSCAR GRUSS & SON INCORPORATED PACIFIC FINANCIAL ASSOCIATES, INC. PACKERLAND BROKERAGE SERVICES, INC. PAINTER, SMITH AND AMBERG INC. PARADIGM EQUITIES, INC. PARK AVENUE SECURITIES LLC PARK CITY CAPITAL, INC. PARKLAND SECURITIES, LLC PARSONEX SECURITIES, INC. PAULSON INVESTMENT COMPANY, INC. PEACHTREE CAPITAL CORPORATION PEAK BROKERAGE SERVICES, LLC PENATES GROUP, INC. PENROD FINANCIAL SERVICES, INC. PENSION SERVICE ASSOCIATES SECURITIES PENTEGRA DISTRIBUTORS INC. PEOPLE'S SECURITIES, INC. PERKINS, SMART & BOYD, INC. PERRYMAN SECURITIES, INC. PERSHING LLC PETERSEN INVESTMENTS, INC. PFA SECURITY ASSET MANAGEMENT, INC. PFLUEGER & BAERWALD INC. PFS INVESTMENTS INC. PHILADELPHIA INVESTORS, LTD. PHILIP J. GREENBLATT SECURITIES LTD PHILLIPS & COMPANY SECURITIES INC. PHX FINANCIAL, INC. PINNACLE EQUITY MANAGEMENT, INC. PINNACLE INVESTMENTS, LLC PIPER JAFFRAY & CO. PLAN B INVESTMENTS, INC. PLAN PROFESSIONALS LIMITED PLANMEMBER SECURITIES CORPORATION PLANNED FINANCIAL PROGRAMS, INC. PLANNED INVESTMENT CO., INC. PLANNERS FINANCIAL SERVICES, INC. PNC CAPITAL MARKETS LLC PNC INVESTMENTS LLC PODESTA & CO. POLAR INVESTMENT COUNSEL, INC. PORT SECURITIES, INC. PORTFOLIO ADVISORS ALLIANCE, INC. PORTFOLIO BROKERAGE SERVICES, INC. PORTFOLIO RESOURCES GROUP, INC. PORTSMOUTH FINANCIAL SERVICES PPI EMPLOYEE BENEFITS PREFERRED CLIENT GROUP, INC. PREMIER SECURITIES OF AMERICA, INC. PRESIDENTIAL BROKERAGE, INC. PRIMESOLUTIONS SECURITIES, INC. PRIMEX PRINCOR FINANCIAL SERVICES INC PRIVATE CLIENT SERVICES, LLC PRIVATE PORTFOLIO, INC. PROEQUITIES, INC. PROF BROKER-DEALER FINANCIAL PLANNING, PROFESSIONAL TRADING SERVICES BROKERAGE, PROFINANCIAL, INC. PROSPERA FINANCIAL SERVICES, INC. PROTECTED INVESTORS OF AMERICA PROVIDENT PRIVATE CAPITAL PARTNERS, INC. PRUCO SECURITIES, LLC. PRUDENTIAL RETIREMENT PSA EQUITIES, INC. PTI SECURITIES & FUTURES L.P. PUPLAVA SECURITIES, INC. PURSHE KAPLAN STERLING INVESTMENTS, INC. PWA SECURITIES, INC. PYRAMID FUNDS CORPORATION QUAYLE & CO SECURITIES QUEENS ROAD SECURITIES, LLC QUEST CAPITAL STRATEGIES, INC. QUEST SECURITIES, INC. QUESTAR CAPITAL CORPORATION QUINCY CASS ASSOCIATES, INCORPORATED R & R PLANNING GROUP LTD R. SEELAUS & CO.,INC. R.M. DUNCAN SECURITIES, INC. R.M. STARK & CO., INC. RAFFERTY CAPITAL MARKETS INC RAMIREZ & CO INC RAPHAEL ARYEH RAYMOND JAMES & ASSOCIATES, INC. RAYMOND JAMES (USA) LTD. RAYMOND JAMES FINANCIAL SERVICES, INC. RBC CAPITAL MARKETS CORP RD CAPITAL GROUP, INC. RDM INVESTMENT SERVICES, INC. RED CAPITAL MARKETS INC REDWINE & COMPANY, INC. REGAL SECURITIES, INC. REGIONAL INVESTMENT SERVICES, INC. REGISTER FINANCIAL ASSOCIATES, INC. REGULUS ADVISORS, LLC RELIANCE WORLDWIDE INVESTMENTS, LLC RENSSELAER SECURITIES CORP. REPEX & CO., INC. RESOURCE HORIZONS GROUP LLC RETIREMENT PLANNING, INC. REVERE SECURITIES LLC RHODES SECURITIES, INC. RICE PONTES CAPITAL, INC. RICHARDS, MERRILL & PETERSON, INC. RICHFIELD ORION INTERNATIONAL, INC. RIDGEWAY & CONGER, INC. RIEDL FIRST SECURITIES COMPANY OF KANSAS RIM SECURITIES LLC RJJ PASADENA SECURITIES, INC. RNR SECURITIES, L.L.C. ROBERT R. MEREDITH & CO., INC. ROBERT W. BAIRD & CO. INCORPORATED ROBERTS & RYAN INVESTMENTS INC. ROBINSON & LUKENS, INC. ROBINSON & ROBINSON, INC. ROCKWELL GLOBAL CAPITAL LLC RODGERS BROTHERS, INC. ROGAN & ASSOCIATES, INC. ROMANO BROTHERS AND COMPANY ROOSEVELT & CROSS, INCORPORATED ROOSEVELT EQUITY CORPORATION ROSS SECURITIES CORPORATION ROSS, SINCLAIRE & ASSOCIATES, LLC ROTH CAPITAL PARTNERS, LLC ROTHMAN SECURITIES, INC. ROTHSCHILD INVESTMENT CORPORATION ROYAL ALLIANCE ASSOCIATES, INC. ROYAL SECURITIES COMPANY RYAN FINANCIAL, INC. S.G. LONG & COMPANY S.L. REED & COMPANY SAFEGUARD SECURITIES, INC. SAGE, RUTTY & CO., INC. SAGEPOINT FINANCIAL INC SAMCO CAPITAL MARKETS, INC. SANCTUARY SECURITIES, LLC SANDERS MORRIS HARRIS INC. SANDLAPPER SECURITIES, LLC SANTANDER SECURITIES LLC SAPERSTON ASSET MANAGEMENT, INC. SATURNA BROKERAGE SERVICES, INC SAXONY SECURITIES, INC. SCF SECURITIES, INC. SCH ENTERPRISES, INC. SCHLITT INVESTOR SERVICES, INC. SCOTT JAMES GROUP, INC. SCOTT T. TAYLOR, LTD. SCOTTRADE, INC. SCOTTSDALE CAPITAL ADVISORS CORP SDDCO BROKERAGE ADVISORS LLC SEARLE & CO. SECU BROKERAGE SERVICES, INC. SECURE PLANNING, INC. SECUREVEST FINANCIAL GROUP SECURIAN FINANCIAL SERVICES, INC. SECURITIES AMERICA, INC. SECURITIES CAPITAL CORPORATION SECURITIES EQUITY GROUP SECURITIES MANAGEMENT AND RESEARCH, INC. SECURITIES RESEARCH, INC. SECURITIES SERVICE NETWORK, INC. SEI INVESTMENTS DISTRIBUTION CO. SEI TRUST SELKIRK INVESTMENTS, INC. SENATE SECURITIES SENTINEL SECURITIES, INC. SFA FINANCIAL, LLC SHAREHOLDERS SERVICE GROUP, INC. SHAREMASTER SHEARSON FINANCIAL SERVICES, LLC SIGMA FINANCIAL CORPORATION SIGNAL SECURITIES, INC. SIGNATOR FINANCIAL SERVICES, INC. SIGNATOR INVESTORS, INC. SIGNATURE SECURITIES GROUP CORPORATION SII INVESTMENTS, INC. SILBER BENNETT FINANCIAL, INC. SILICON VALLEY SECURITIES, INC. SILVER OAK SECURITIES, INCORPORATED SISUNG SECURITIES CORPORATION SKA SECURITIES, INC. SLAVIC INVESTMENT CORPORATION SMBC FRIEND SECURITIES CO. LTD SMC FINANCIAL, INC. SMITH HAYES FINANCIAL SERVICES SMITH, BROWN & GROOVER, INC. SMITH, MOORE & CO. SNC CAPITAL MANAGEMENT CORP. SNOWDEN ACCOUNT SERVICES, INC. SOCIETE GENERALE AMERICAS SECS SOMERSET SECURITIES, INC. SORRENTO PACIFIC FINANCIAL, LLC SORSBY FINANCIAL CORP. SOURCE CAPITAL GROUP, INC. SOUTHEAST INVESTMENTS, N.C., INC. SOUTHERN PACIFIC SECURITIES, INC. SOUTHERN TRUST SECURITIES, INC. SOUTHWEST SECURITIES, INC. SOVEREIGN LEGACY SECURITIES, INC. SPENCER EDWARDS, INC. SPENCER-WINSTON SECURITIES CORPORATION SPIRE SECURITIES, LLC SPROTT GLOBAL RESOURCE INVESTMENTS ST. BERNARD FINANCIAL SERVICES, INC. ST. GERMAIN SECURITIES, INC. STACEY BRAUN FINANCIAL SERVICES, INC. STANCORP EQUITIES, INC. STANDARD INVESTMENT CHARTERED STANNARD FINANCIAL SERVICES, LLC STATETRUST INVESTMENTS INC. STEELPOINT SECURITIES, LLC STEPHEN A. KOHN & ASSOCIATES, LTD. STEPHENS INC STERLING MONROE SECURITIES, LLC STERN FISHER EDWARDS INC STERNE AGEE FINANCIAL SERVICES STERNE, AGEE & LEACH, INC. STIFEL, NICOLAUS & COMPANY, INCORPORATED STOCKCROSS FINANCIAL SERVICES, INC. STONEWALL INVESTMENTS, INC. SUCCESS TRADE SECURITIES, INC. SUMMIT BROKERAGE SERVICES, INC. SUMMIT EQUITIES, INC. SUNBELT SECURITIES, INC. SUN'S BROTHERS SECURITIES INC. SUNSET FINANCIAL SERVICES, INC. SUNSTREET SECURITIES, LLC SUNTRUST INVESTMENT SERVICES, INC. SUPERIOR FINANCIAL SERVICES, INC. SWARTWOOD, HESSE INC. SWBC INVESTMENT SERVICES, LLC SWENEY CARTWRIGHT & COMPANY SWS FINANCIAL SERVICES, INC. SYCAMORE FINANCIAL GROUP SYKES FINANCIAL SERVICES LLC SYMPHONIC SECURITIES LLC SYNDICATED CAPITAL, INC. SYNOVUS SECURITIES, INC. T.R. WINSTON & COMPANY, LLC T.S. PHILLIPS INVESTMENTS, INC. TAG SECURITIES, INC. TANDEM SECURITIES, INC. TAYLOR CAPITAL MANAGEMENT INC TCADVISORS NETWORK INC. TCFG WEALTH MANAGEMENT, LLC TD AMERITRADE CLEARING, INC. TECKMEYER FINANCIAL SERVICES, L.L.C. TFS SECURITIES, INC. THE BAKER GROUP, LP THE CAPITAL GROUP SECURITIES, INC. THE GARBACZ GROUP INC. THE GMS GROUP, LLC THE HUNTINGTON INVESTMENT COMPANY THE INVESTMENT CENTER, INC. THE JEFFREY MATTHEWS FINANCIAL GROUP, THE KELT GROUP, LLC THE LEADERS GROUP, INC. THE LOGAN GROUP SECURITIES THE OAK RIDGE FINANCIAL SERVICES GROUP, THE SECURITIES CENTER, INC. THE STRATEGIC FINANCIAL ALLIANCE, INC. THE TAVENNER COMPANY THE WINDMILL GROUP, INC. THE WINNING EDGE FINANCIAL GROUP, INC. THOMPSON DAVIS & CO., INC. THORNHILL SECURITIES, INC. THORNTON FARISH INC. THOROUGHBRED FINANCIAL SERVICES, LLC THRIVENT INVESTMENT MANAGEMENT INC. THURSTON, SPRINGER, MILLER, HERD & TITAK TIAA-CREF INDIVIDUAL & INSTITUTIONAL TIMECAPITAL SECURITIES CORPORATION TITAN SECURITIES TLS FINANCIAL SERVICES, INC. TOCQUEVILLE SECURITIES L.P. TOUCHSTONE SECURITIES, INC. TRADE MANAGE CAPITAL, INC. TRADE-PMR INC. TRADERFIELD SECURITIES INC. TRADESTATION SECURITIES, INC. TRADITION ASIEL SECURITIES INC. TRANSAM SECURITIES, INC. TRANSAMERICA FINANCIAL ADVISORS, INC TREVOR, COLE, REID, & MONROE, INC. TRG ADVISORS, INC. TRIAD ADVISORS, INC. TRICOR FINANCIAL, LLC TRIDENT PARTNERS LTD. TRUBEE, COLLINS & CO., INC. TRUSTCORE INVESTMENTS, INC. TRUSTFIRST INC. TRUSTMONT FINANCIAL GROUP, INC. U. S. BOSTON CAPITAL CORPORATION U.S. BROKERAGE, INC. U.S. INVESTORS, INC. UBS FINANCIAL SERVICES INC. UBS SECURITIES LLC UHLMANN PRICE SECURITIES, LLC UMB FINANCIAL SERVICES, INC. UMPQUA INVESTMENTS, INC. UNIFIED FINANCIAL SECURITIES, INC. UNION CAPITAL COMPANY UNIONBANC INVESTMENT SERVICES, LLC UNITED BROKERAGE SERVICES, INC UNITED PLANNERS' FINANCIAL SERVICES OF UNIVEST INVESTMENTS, INC UNIVEST SECURITIES, INC. UPROMISE INVESTMENTS, INC. USA FINANCIAL SECURITIES CORPORATION USAA INVESTMENT MANAGEMENT COMPANY USCA SECURITIES LLC USI SECURITIES, INC. V. M. MANNING & CO., INC. VALIC FINANCIAL ADVISORS, INC. VALLEY NATIONAL INVESTMENTS, INC. VALMARK SECURITIES, INC. VALOR FINANCIAL SECURITIES LLC VANDERBILT SECURITIES, LLC VANGUARD CAPITAL VANGUARD MARKETING CORPORATION VARIABLE INVESTMENT ADVISORS, INC. VAUGHAN AND COMPANY SECURITIES, INC. VBC SECURITIES, LLC VECTORGLOBAL WMG VERITAS INDEPENTDENT PARTNERS, LLC VERITY INVESTMENTS, INC. VESTECH SECURITIES, INC. VESTOR CAPITAL SECURITIES, LLC VFINANCE INVESTMENTS, INC VIEWTRADE SECURITIES, INC. VINING SPARKS IBG LIMITED VISION BROKERAGE SERVICES LLC VISION FINANCIAL MARKETS LLC VISUN SECURITIES CORPORATION VORPAHL WING SECURITIES VOYA FINANCIAL ADVISORS, INC VOYA FINANCIAL PARTNERS, LLC VSR FINANCIAL SERVICES, INC. W H COLSON SECURITIES W&S BROKERAGE SERVICES, INC W.R. HAMBRECHT + CO., LLC WADDELL & REED, INC. WADSWORTH INVESTMENT CO., INC. WALL STREET FINANCIAL GROUP, INC. WALL STREET STRATEGIES, INC. WARD'S FINANCIAL SERVICES, LTD. WARNER FINANCIAL INTERNATIONAL WASHINGTON SECURITIES CORPORATION WAVELAND CAPITAL PARTNERS LLC WAYNE HUMMER INVESTMENTS L.L.C. WBB SECURITIES, LLC WEALTHSTONE EQUITIES, INC. WEDBUSH SECURITIES INC. WEITZEL FINANCIAL SERVICES, INC. WELLER, ANDERSON & CO., LTD. WELLFLEET INVESTMENTS LLC WELLINGTON SHIELDS & CO., LLC WELLS FARGO SECURITIES LLC WESBANCO SECURITIES, INC. WESCOM FINANCIAL SERVICES WESTCHESTER CAPITAL PLANNING, INC. WESTCO INVESTMENT CORP. WESTERN EQUITY GROUP, INC. WESTERN FINANCIAL CORPORATION WESTERN GROWERS FINANCIAL SERVICES, INC. WESTERN INTERNATIONAL SECURITIES, INC. WESTFIELD INVESTMENT GROUP, INC. WESTMINSTER FINANCIAL SECURITIES, INC. WESTON SECURITIES CORPORATION WESTPARK CAPITAL, INC. WESTPORT CAPITAL MARKETS, LLC WESTPORT RESOURCES INVESTMENT SERVICES, WESTROCK CAPITAL MANAGEMENT, INC. WFG INVESTMENTS, INC. WHEELHOUSE SECURITIES CORPORATION WHITE MOUNTAIN CAPITAL, LLC WHITE, WELD & CO. SECURITIES, LLC WHITEHALL-PARKER SECURITIES, INC. WHITEWOOD GROUP, INC WIC CORP. WILBANKS SECURITIES, INC. WILEY BROS.-AINTREE CAPITAL, LLC WILLIAM BLAIR & COMPANY L.L.C. WILLIAM C. BURNSIDE & COMPANY, INC. WILLOW COVE INVESTMENT GROUP, INC. WILMINGTON CAPITAL SECURITIES, LLC WILMINGTON TR RET AND INST SVC CO WILSON STEPHENSON INCORPORATED WILSON-DAVIS & CO., INC. WINDHAM FINANCIAL SERVICES, INC. WINSLOW, EVANS & CROCKER, INC. WISCONSIN DISCOUNT SECURITIES WOLF A. POPPER, INC. WOOD (ARTHUR W.) COMPANY, INC. WOODBURY FINANCIAL SERVICES, INC. WOODLANDS SECURITIES CORPORATION WOODMEN FINANCIAL SERVICES, INC. WOODSTOCK FINANCIAL GROUP, INC. WORLD CAPITAL BROKERAGE, INC. WORLD CHOICE SECURITIES, INC. WORLD EQUITY GROUP, INC. WORLD TRADE FINANCIAL CORPORATION WORLD TREND FINANCIAL PLANNING SERVICES, WORTH FINANCIAL GROUP INC. WRP INVESTMENTS, INC. WULFF, HANSEN & CO. WUNDERLICH SECURITIES, INC. WWK INVESTMENTS, INC. YORK SECURITIES, INC. ZEUS SECURITIES, INC. ZIONS DIRECT, INC. ZIV INVESTMENT COMPANY
